Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Andre W. Gilmore, DATE: June 29, 1995
Petitioner,

Docket No. C-94-441
Decision No. CR383

-v-

The Inspector General.

DECISION

By letter dated August 30, 1994, the Inspector General
(I.G.) of the United States Department of Health and
Human Services (DHHS) notified Andre W. Gilmore
(Petitioner), that he was being excluded from
participation in the Medicare, Medicaid, Maternal and
Child Health Services Block Grant and Block Grants to
States for Social Services programs for a period of five
years.' The I.G. advised Petitioner that he was being
excluded as a result of his conviction in the Washington
State Superior Court of a criminal offense related to the
delivery of an item or service under Medicare. The I.G.
advised Petitioner that the exclusion of individuals
convicted of such program-related offenses is mandated by
section 1128(a)(1) of the Social Security Act (Act). The
I.G. further advised Petitioner that for exclusions
imposed pursuant to section 1128(a)(1) of the Act,
section 1128(c) (3) (B) requires a five~year minimum period
of exclusion.

By letter dated September 19, 1994, Petitioner requested
a hearing before an administrative law judge. By letter
dated October 25, 1994, Petitioner submitted a 29 page
document to support his request for a hearing.

' In this decision, I refer to all programs from
which Petitioner has been excluded, other than Medicare,
as "Medicaid."
2

I convened a prehearing conference on November 9, 1994.
During the conference, I identified the document
submitted by Petitioner on October 25, 1994 as P. Ex. 1.
The I.G. did not contest the admissibility of this
exhibit, and I admitted P. Ex. 1 into evidence. November
16, 1994 Order and Schedule for Filing Briefs and
Documentary Evidence (November 16, 1994 Order) at p. 3.

During the prehearing conference, Petitioner admitted
that: (1) he was convicted of a criminal offense, and
(2) the criminal offense of which he was convicted was
related to the delivery of an item or service under
Medicare or Medicaid. The parties agreed that, to the
extent that there are no genuine issues of material fact,
there was no need for an in-person hearing. They agreed
to proceed by written submissions. Accordingly, I
established a schedule for the parties to file written
submissions in my November 16, 1994 Order. In addition,
I memorialized Petitioner's admissions in my November 16,
1994 Order. Petitioner has not disagreed or retreated
from these admissions at any time during this proceeding.

The I.G. filed a brief in support of a motion for summary
disposition. The I.G. did not offer any evidentiary
materials into evidence. Petitioner filed a cross-motion
for summary disposition, accompanied by a brief and one
exhibit. By letter dated March 30, 1995, I identified
this exhibit as P. Ex. 2.

The I.G. filed a reply brief. The I.G. did not contest
the admissibility of P. Ex. 2, and I admit it into
evidence.

I have considered the parties' arguments, supporting
exhibits, and the applicable law. I conclude that there
are no material factual issues in dispute (i.e., the only
matter to be decided is the legal significance of the
undisputed facts). I conclude also that Petitioner is
subject to the minimum mandatory exclusion provisions of
sections 1128(a)(1) and 1128(c)(3)(B) of the Act, and I
affirm the I.G.'s determination to exclude Petitioner
from participation in Medicare and Medicaid for a period
of five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW (FFCLs)
1. Petitioner was convicted of a criminal offense in

Washington State Superior Court. November 16, 1994 Order
at p. 2; P. Ex. 2.
3

2. The criminal offense of which Petitioner was
convicted is related to the delivery of an item or
service under Medicare or Medicaid. November 16, 1994
Order at p. 2.

3. The Secretary of DHHS has delegated to the I.G. the
authority to determine, impose, and direct exclusions
pursuant to section 1128 of the Act. 48 Fed. Reg. 2166
(1983).

4. On August 30, 1994, the I.G. excluded Petitioner fr
participating in Medicare and directed that he be
excluded from participating in Medicaid for a period of
five years, pursuant to section 1128(a)(1) of the Act.

5. Section 1128(a)(1) of the Act requires the I.G. to
exclude Petitioner from participating in Medicare and
Medicaid.

6. The minimum mandatory period of exclusion pursuant
section 1128(a)(1) is five years. Act, section
1128(c) (3) (B).-

7. ‘The I.G. properly excluded Petitioner from
participation in Medicare and Medicaid for a period of
five years pursuant to sections 1128(a)(1) and
1128(c)(3)(B) of the Act. FFCLs 1 - 6.

8. I do not have the authority to reduce a five-year
minimum exclusion mandated by sections 1128(a)(1) and
1128(c) (3) (B) of the Act.

9. The determination of the I.G. to impose and direct
five-year exclusion in this case does not violate the
prohibition against double jeopardy under either the
United States Constitution or the Washington State
Constitution.

10. I do not have the authority to consider a request
for a waiver of Petitioner's exclusion.
DISCUSSION

Section 1128(a)(1) of the Act requires exclusions for

2

om

to

individuals convicted of offenses related to the delivery
of items or services under Medicare or Medicaid. The law
not only mandates exclusions for individuals convicted of

program-related offenses, it requires that the term of

such exclusions be for at least five years. Act, section

1128(c) (3) (B).
4

The material facts of this case are not in dispute.
Petitioner admitted during the November 9, 1994
prehearing conference that he was convicted of a criminal
offense. FFCL 1. Petitioner admitted also during the
same conference that the criminal offense of which he was
convicted is related to the delivery of an item or
service under Medicare or Medicaid. FFCL 2. Since
Petitioner was convicted of a criminal offense and it was
related to the delivery of an item or service under
Medicare or Medicaid, the I.G. is required by law to
exclude Petitioner for a minimum of five years.

Petitioner's principal argument is that application of
the mandatory exclusion provisions to this case violates
the prohibition against double jeopardy contained in the
United States Constitution and in the Washington State
Constitution. Petitioner argues that the double jeopardy
clause found in both the United States Constitution and
the Washington State Constitution prohibits multiple
punishments for the same offense. Petitioner states that
he was prosecuted and punished in State court for a
criminal offense. Later, the I.G. excluded him for the
same criminal offense. Petitioner contends that:

This is not a single coordinated prosecution, but
instead involves two separate efforts to punish the
defendant. The Double Jeopardy Clause prohibits
this type of action.

Petitioner's brief in support of cross-motion for summary
disposition at p. 10.

The purpose of a minimum mandatory exclusion imposed
pursuant to sections 1128(a)(1) and 1128(c)(3)(B) is
remedial, not punitive. The minimum mandatory exclusion
provisions serve to protect beneficiaries and recipients
from an individual or entity whose trustworthiness
Congress has deemed questionable, based on that
individual's or entity's conviction of a program-related
crime. Federal courts have specifically found that
exclusions under section 1128 are remedial in nature,
rather than punitive, and do not violate the prohibition
against double jeopardy. Greene v. Sullivan, 731 F.
Supp. 838 (E.D. Tenn. 1990); Manocchio v. Kusserow, 961
F.2d 1539 (11th Cir. 1992). The Greene court noted the
“apt comparison between the exclusion remedy and
professional license revocations for lawyers, physicians,
and real estate brokers which have the function of
protecting the public and have routinely been held not to
violate the double jeopardy clause." 731 F. Supp. 838,
840. In view of the remedial nature of the exclusion, I
5

reject Petitioner's argument that his exclusion violates
the prohibition against double jeopardy.

Petitioner requests also that consideration be given to
reducing the length of his exclusion in light of the
circumstances of this case. He states that he cooperated
with the authorities in the underlying criminal
proceeding and that he entered into a plea agreement in
which he agreed to divest himself of the portion of his
business involving Medicare and Medicaid. He states that
since he entered into the plea agreement on April 12,
1993, he has not been a provider of Medicare or Medicaid
services. Thus, he argues that the length of his
exclusion should be reduced because he has been
constructively excluded since April 12, 1993. Petitioner
states that he has learned his lesson and that safeguards
are now in place to prevent any recurrence of his
criminal misconduct. Petitioner states also that he is a
veteran of the Vietnam conflict and that he lost his left
leg in combat. He states that his injury provides him
with a unique ability to deal with other amputees in need
of prosthetic devices.

As I held above, sections 1128(a)(1) and 1128(c) (3) (B)
require the Secretary to impose and direct an exclusion
of at least five years against an individual who is
convicted of a criminal offense related to the delivery
of an item or service under Medicare or Medicaid. I do
not have the authority to reduce the minimum mandatory
exclusion imposed and directed against Petitioner. Thus,
I am without the authority to consider the equitable
arguments raised by Petitioner regarding the effect the
unique circumstances of his case should have on the
length of his five-year exclusion.

In the alternative, Petitioner requests that his
exclusion be waived on the grounds that he provides
specialized services to the community. As I stated in my
November 16, 1994 Order, I do not have the authority to
grant Petitioner's request that his exclusion be waived.
There is nothing in the law or regulations which either
states or suggests that the Secretary has delegated to
administrative law judges the authority to waive the
five-year minimum exclusion mandated by sections
1128(a)(1) and 1128(c) (3) (B) of the Act. Yvon Nazon,
M.D., DAB CR169 (1991).
6
CONCLUSION

Based on the law and the undisputed material facts in
this case, I conclude that the I.G. properly excluded
Petitioner from Medicare and Medicaid pursuant to section
1128(a)(1) of the Act. I further conclude that the five-
year minimum period of exclusion imposed and directed
against Petitioner is mandated by section 1128(c) (3) (B)
of the Act. Therefore, I sustain the exclusion.

/s/

Joseph K. Riotto
Administrative Law Judge
